Citation Nr: 0017565	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  96-37 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 1996 rating determination by the Boston, 
Massachusetts, Regional Office (RO) which denied service 
connection for a bilateral foot disorder.  The decision also 
denied service connection for a skin disorder.  The veteran 
perfected an appeal as to this issue; however, his private 
attorney indicated in a January 1997 statement that the 
veteran wished to withdraw this issue from his appeal. 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).

In the instant case the veteran's attorney filed the 
substantive appeal of the denial of service connection for 
skin disorder in April 1996.  Subsequently, the attorney 
submitted a letter to the RO in January 1997 stating the 
issue of service connection for a skin disorder was 
withdrawn.  As such, the Board acknowledges that the veteran 
has withdrawn this issue from appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration, and this issue is, therefore, not before the 
Board.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between service and a current bilateral foot disorder.

CONCLUSION OF LAW

The claim for service connection for a bilateral foot 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in 1968 the veteran was 
treated for reports of skin peeling from his hands diagnosed 
as exfoliative dermatitis.  He was subsequently evaluated for 
a complaints of a rash in the area of the inner thighs, 
scrotum and penis diagnosed as Candida.  The records are 
otherwise negative for complaints, findings or treatment 
associated with a disease or disorder involving the feet.

Post service evidence includes a statement from the veteran's 
private physician that shows the veteran was treated for 
keratosis plantaris between February and May of 1973.  A 
second statement from another private physician shows that in 
1974 the veteran underwent debridement of hyperkeratosis of 
both heels.  

VA medical records dated from January 1979 to September 1979 
show treatment of the veteran for callouses on both heels.  
The veteran reported that since discharge from service he has 
had callouses which crack and peel.  He stated that he has 
been seen by three dermatologists and that all of them have 
given different diagnoses.  On evaluation in November 1979 
the veteran was evaluated for continued bilateral foot 
problems.  The clinical impression was hyperkeratotic 
traumatic marginis calcis.  

A VA examination report dated in May 1980 was negative for 
complaints, findings or diagnosis involving the feet.

VA outpatient treatment records dated from June 1994 to 
September 1995 primarily show psychiatric treatment of the 
veteran.  VA examination of the skin in September 1995 was 
negative for a disorder involving the feet.  

In a statement dated July 1996 the veteran reported that 
while in Vietnam he contracted a foot disorder which was 
common among Vietnam soldiers, known as jungle rot.  He 
stated that his feet became covered with a fungus-like 
infection and often cracked open and bled.  He stated that 
since Vietnam his foot problems have recurred and that the 
soles of his feet continue to occasionally split open and 
bleed.  He indicated that after service he underwent 
treatment of his foot problems from a private physician.   He 
stated that although the problem was not present at the time 
of his VA examination, it has occurred sporadically since 
Vietnam and could recur at any time.  

VA outpatient treatment records dated from October 1995 to 
December 1996 primarily show psychiatric treatment of the 
veteran.  These record also show the veteran was evaluated 
for diabetes, including a diabetic foot screening in July 
1996.

Also of record is a February 1997 statement from the 
veteran's private physician, which shows that the veteran was 
first evaluated in February 1973 for hyperkeratosis 
plantaris.  He responded well to treatment and was discharged 
from care in May 1973.  He was seen in March 1984 for the 
same complaint and again in May 1984.  The veteran and his 
wife called in January 1988 and December 1989 requesting 
refills on medication.  

During his personal hearing before a hearing officer at the 
RO, in March 1997, the veteran presented testimony about the 
onset and severity of his foot problems.  He testified that 
he has had problems with his feet since his discharge from 
service.  He stated that he has a fungus-type problem that 
causes constant itching, cracking and bleeding.  

VA outpatient treatment records dated from January 1997 to 
April 1997 primarily show psychiatric and diabetic treatment 
of the veteran, including periodic foot checks.

On VA examination in April 1997 the veteran reported that he 
developed a chronic skin rash of the palms and soles of his 
feet in Vietnam.  He was told at that time it was a fungal 
infection and has been treated with a variety of anti-fungal 
creams over the last 29 years with limited improvement.  He 
reported that when he gets an acute eruption of his feet, he 
also gets vesicular eruption of the palms of his hands 
consistent with eczema.  When his feet are wet or when under 
stress, the rash is worse.  On examination the skin of the 
soles of both feet were uniformly erythematous and dry with 
some cracks noted especially around the heels.  There was 
also some scaling and dryness of the intertriginous regions 
of both feet.  The diagnoses were hyperkeratosis plantaris, 
dermatophytosis pedis and chronic eczema.  

Additional evidence of record includes VA outpatient 
treatment records dated from January 1996 to March 1999, many 
of which are duplicates.  The significant records show 
continued treatment for ongoing foot problems.

Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps v. Gober , 126 F.3d 1464 (Fed. Cir. 1997); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Service connection may be granted for disability which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  When the fact of 
chronicity in service is not adequately supported, then 
continuity of symptomatology after discharge from service is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The veteran has reported foot problems associated with jungle 
rot in service.  However, service medical records are 
entirely negative for evidence of jungle rot, or any 
complaints, findings, or treatment for any bilateral foot 
condition.  The medical evidence tends to establish that the 
veteran developed his foot disorder after separation from 
military service.  The record does not show the presence of a 
foot disorder during service, and the medical evidence of 
record contains no clinical reference to symptoms before 
1973, four years after service discharge.  In this regard, 
the evidence shows that in February 1973, several years after 
service separation, the veteran sought treatment from a 
private doctor for hyperkeratosis of both heels.  Thus, the 
provisions pertaining to a condition shown in service are not 
applicable.

While the evidence of record contains diagnostic impressions, 
sufficient to establish current diagnoses of hyperkeratosis 
plantaris, dermatophytosis pedis and chronic eczema, the 
examining physicians did not relate the disorders to military 
service or any incident therein.  Although in 1979 a private 
physician specifically noted the veteran's reported history 
of foot problems since service, that evidence appears to be 
based on an unsubstantiated history as provided by the 
veteran and does not constitute competent medical evidence to 
link his current condition to service.  LeShore v. Brown , 8 
Vet.App. 406 (1995); Reonal v. Brown, 5 Vet.App. 458 (1993).  
Further, no additional post-service medical records that 
discuss the etiology of the veteran's foot disorder have been 
obtained and associated with the claims folder.  

The Board finds that, as a bilateral foot disorder was not 
shown in service, and none of the post-service examining 
physicians related any such disorders to military service, 
there is no basis in the current record upon which to grant 
service connection.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and inservice disease or injury, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

The only evidence that tends to establish incurrence of the 
veteran's foot disorder consists of the veteran's testimony.  
The veteran has reported that he has had continued foot 
problems since his discharge from active service.  Assuming 
this to be true, there is no competent medical evidence 
linking the veteran's continued skin disorders of the feet to 
military service.  A lay person is competent to testify only 
as to observable symptoms.  A layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).  To 
the extent that this record and the veteran's contentions go 
to continuity of symptomatology, the Board notes that in 
Voerth v. West, 13 Vet. App. 117 (1999), the Court stated 
that the holding in Savage does not eliminate the requirement 
of medical nexus evidence when a claimant alleges continuity 
of symptomatology.  Rather, a claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology.  As indicated above, no such opinion is on 
file.

As the veteran has not presented evidence of a plausible 
claim, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Because the RO also denied the veteran's claim as not well 
grounded, there clearly is no prejudice to the veteran in the 
Board denying the claim on the same basis.  Furthermore, 
because the veteran clearly has been advised of the basis for 
the denial of the claim, and the evidence needed to support 
it, the Board finds that the duty to inform has been met.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).

In the absence of a well-grounded claim, the Board does not 
have jurisdiction to decide the merits of the matter, and the 
appeal must be denied.   Boeck v. Brown, 7 Vet. App. 14 
(1994).


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

